Citation Nr: 1607667	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  11-20 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for residuals of right knee trauma. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a right hand disorder. 

3.  Entitlement to service connection for a right knee disorder. 

4.  Entitlement to service connection for a right hand disorder, musculosketal condition. 

5.  Entitlement to service connection for neuropathy in the right hand. 

6.  Entitlement to service connection for right little finger disorder. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1960 to September 1980. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs, Regional Office, located in Montgomery, Alabama (RO).  In that rating decision, the RO reopened the previously denied claims for service connection for right knee trauma and right hand disorder, but confirmed and continued the denial of the underlying benefits.  The RO also denied the claims for service connection for neuropathy in the right hand and right little finger disorder.  The Veteran has perfected his appeal. 

On his July 2011 substantive appeal, VA Form-9, the Veteran indicated his desire to testify before a Board member during a hearing held at the RO.  He subsequently withdrew his request for such a hearing in October 2015.  

During the pendency of the appeal, the Veteran's claims folder has been processed through VA's Virtual Benefits Management System (VBMS) paperless claims file system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for right knee disorder, right hand disorder, both musculosketal and neurologic conditions, and right little finger are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO reopened the Veteran's previously denied claim for entitlement to service connection for residuals of right knee trauma, but confirmed and continued the denial of the underlying benefits, because the evidence failed to demonstrate that his current right knee disorder was related to his period of service.  
 
2.  The additional evidence associated with the claims folder subsequent to the RO's January 2005 rating decision relates to an unestablished fact (evidence of medical nexus between in-service injury and current diagnosed disorder) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

3.  In a February 1981 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a right hand condition because the evidence failed to demonstrate a current disability that was incurred during his period of service.  
 
4.  The additional evidence associated with the claims folder subsequent to the RO's February 1981 rating decision relates to an unestablished fact (medical evidence of a current disability) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.




CONCLUSIONS OF LAW

1.  The January 2006 RO rating decision which denied the Veteran's claim for service connection claim for residuals of right knee trauma is final; and new and material evidence has been received to reopen the Veteran's previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).

2.  The February 1981 RO rating decision which denied the Veteran's claim for service connection claim for right hand disorder is final; and new and material evidence has been received to reopen the Veteran's previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Here, given the Board's favorable disposition of the petition to reopen the Veteran's previously-denied service connection claims, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to the issues have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claims.

The Veteran seeks entitlement to service connection for right knee and right hand disorders.  Implicit in the claims are his petitions to reopen the previously denied claims for entitlement to service connection for residuals of right knee trauma and right hand disorder.

VA must reopen the claim and review its former disposition, when new and material evidence is presented or secured with respect to a claim that has been disallowed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the Veteran originally filed claims for service connection for residuals of right knee trauma and right hand disorder in November 1980, but the RO denied the Veteran's claims because the evidence of record demonstrated that current disabilities for right knee and right hand complaints.  See February 1981 rating decision.  At the time of that decision, the evidence of record consisted of the Veteran's service treatment records and the report of a November 1980 VA general medical examination.  The Veteran did not appeal the denial of his claim, and the 1981 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Veteran previously sought to reopen his previously denied claim for residuals of right knee trauma, and in a January 2005 rating decision, the RO reopened the previously denied claim but confirmed and continued the denial of the underlying benefit because the evidence failed to demonstrate a medical nexus between the current diagnosed disorder and his period of service.  The Veteran did not appeal, and the January 2005 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Veteran now seeks to reopen his previously denied claims for service connection.  Upon review of the record, the Board finds that the evidence received since the last final ratings decision is new and material.  Specifically, the evidence of record now contains additional medical evidence that associates the Veteran's current right knee disability with his period of service, as well as provides objective medical evidence of a right hand disorder.  In this regard, in various private medical records from Dr. R.C.C., it was noted that the Veteran's current right knee disorder is associated with his history of knee trauma that occurred during his military service.  These private medical records also reflect objective findings weakness and diagnosis of ulnar neuropathy in the right hand.  See June 2009 private medical statement, and private treatment records dated from 2005 to 2012.   The additional evidence tends to demonstrate that the Veteran has current right knee disability that is related to his in-service right knee injury as well as evidence of a current right hand disability. 

In Shade v. Shinseki, 24 Vet.App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA." 

Thus, in accordance with Shade, the Board finds that the newly submitted lay statements and medical evidence relate to the unestablished fact necessary to substantiate the Veteran's previously denied claims.  As such, and presuming its credibility, the evidence received since the last final rating decision, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to reopen the claim of entitlement to service connection for residuals of right knee trauma and right hand disorder. Therefore, the claims are reopened.  38 U.S.C.A. § 5108.





ORDER

New and material evidence has been received, and the claim for entitlement to service connection for residuals of right knee trauma is reopened; to this extent only, the appeal is granted.

New and material evidence has been received, and the claim for entitlement to service connection for right hand disorder is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran seeks entitlement to service connection for right knee disorder, right hand disorder, both musculoskeletal and neurologic involvement, and right little finger disorder.  Based on a review of the evidence of record, the Board finds that additional development is needed prior to adjudication of the claims. 

Initially, the Board notes that since the Veteran's claims were last adjudicated by RO in a June 2011 statement of the case (SOC), a large quantity of medical records, including VA treatment records and VA examination reports, have been associated with the claims folder.  In addition, the Veteran has not waived review by the RO.  The Veteran has a right to have the additional evidence considered by the RO/AMC in the first instance.  See 38 C.F.R. § 20.1304 (2002); Disabled Veterans of America v. Principi, 327 F.3d 1339 (Fed. Cir. 2003).  On remand, the Veteran must afforded the opportunity for initial consideration of the evidence, and then he should be provided with a supplemental statement of the case (SSOC).

In addition, during the pendency of the appeal, the Veteran has raised a new theory of entitlement for service connection for his right hand neuropathy on a secondary basis.  He contends that his right hand neuropathy is secondary to his service-connected diabetes mellitus and/or Parkinson's disease.  The Veteran has not yet been issued notice regarding secondary service connection.  On remand, proper notice must be accomplished. 

A remand is also needed to obtain new VA medical opinions in conjunction with his claims.  While the record does contain the report of an October 2010 VA examination which addressed his right knee disorder and the neurologic involvement in his right hand, the Board does not find that this VA examination report is adequate.  In this regard, the 2010 VA examiner failed to address whether the Veteran had any musculoskeletal impairment involving his right hand as manifested by findings of weakness.  The VA examiner also failed to discuss the private medical evidence of ulnar neuropathy in the right hand.  It is unclear from the medical evidence of record whether nature of the Veteran's right hand problems is caused by more than neurologic impairment, and whether the neurologic condition in his right hand is proximately caused or aggravated by his service-connected disability.  The Veteran should be afforded with a new VA examination to determine the nature and etiology of his claim right hand disorders.

Regarding the Veteran's right knee claim, the 2010 VA examiner failed to consider the Veteran's in-service complaints of right knee problems after 1978 as well as the post-service medical, including the November 1980 VA examination and private treatment records.  Moreover, the Veteran's treating private physician has indicated that the Veteran's current right knee problems are associated with his history of knee trauma during service.  On remand, a supplemental VA medical opinion report should be obtained that addresses the etiology of the Veteran's right knee disorder. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and send him a notice letter which provides an explanation as to the elements necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's decision in Allen v. Brown, 8 Vet. App. 374   (1995).

2.  Update the claims folder with the Veteran's VA treatment records from appropriate VA medical facilities.

3. Seek the Veteran's assistance for obtaining any outstanding records of pertinent private treatment records. 

4. Arrange for the Veteran's claims folder to be reviewed by the appropriate specialist to provide an opinion on the likely etiology of the claimed right knee disorder.  The claims file and electronic record should be made available to the examiner for review prior to examination.  

After reviewing the entire record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed right knee disorder had its clinical onset during service or otherwise is related to an injury or other event or incident of the Veteran's period of service.  In doing so, the examiner should consider the Veteran's in-service treatment in 1978 and 1979 for right knee problems, the objective findings of crepitus in the November 1980 VA examination report, and the post-service private treatment records. 

A complete rationale for any opinions expressed must be provided.  If the examiner is unable to provide an opinion any of the questions, he or she must state so and explain why an opinion cannot be provided.

5. Schedule the Veteran for a VA examination with an appropriate specialist, to determine the nature and etiology of his claimed right hand disorder, including the right little finger.  The claims file, and any pertinent records contained in any electronic claims folder, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

Based on the review and physical examination, the examiner is asked to render an opinion as to:

(a) Does the Veteran have a musculoskeletal disorder involving his right hand and/or right finger at point during the pendency of the appeal? 

(b) Identify the nature of the neurologic disorder (other than carpal tunnel syndrome) involving the Veteran's right hand and right little finger found on clinical evaluation as well as based on a review of the medical evidence.  

(c) Is it at least as likely as not that any diagnosed right hand disorder and/or little right finger, that is musculoskeletal in nature, are medically related to his period of service, to include in-service complaints of right hand weakness.  

(d) Is it at least as likely as not that any diagnosed right hand disorder and/or right little finger, that is neurologic in nature, is medically related to his period of service, to include in-service complaints of right hand weakness, or is proximately caused or aggravated by a service-connected disability.  

If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of tinea cruris of the groin area is attributable to the service-connected disability.

An explanation of the underlying reasons for any opinions offered must be included. If the examiner is unable to provide an opinion any of the questions, he or she must state so and explain why an opinion cannot be provided.

6. Once the above actions have been completed, the RO should review the entire evidentiary record and readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be provided to the appellant and his representative.  After the appellant has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


